

116 S3090 IS: Public Housing Fire Safety Act
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3090IN THE SENATE OF THE UNITED STATESDecember 18, 2019Ms. Smith (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish a grant program to provide amounts to public housing agencies to install automatic
			 sprinkler systems in public housing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Housing Fire Safety Act.
 2.DefinitionsIn this Act— (1)the term automatic sprinkler system has the meaning given the term in section 31(a) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2227(a));
 (2)the term Capital Fund means the Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d));
 (3)the term exempted public housing project means a public housing project that— (A)is not a newly constructed multifamily property, as defined in section 31(c)(2)(A)(ii) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2227(c)(2)(A)(ii)); and
 (B)is not subject to the requirements under section 31(c) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2227(c));
 (4)the terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); and
 (5)the term Secretary means the Secretary of Housing and Urban Development. 3.Inspections of public housing (a)In generalWith respect to inspections of public housing conducted by the Secretary, including through the Real Estate Assessment Center, the Secretary shall report on the presence or absence of automatic sprinkler systems in the public housing project.
 (b)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall, based on inspections of public housing conducted during the 3-year period beginning on the date of enactment of this Act, submit to Congress a report on the presence or absence of automatic sprinkler systems in public housing, in particular in exempted public housing projects, which shall include recommendations to improve fire safety in exempted public housing projects.
 (c)Rule of constructionNothing in this section shall be construed to require a public housing agency to install an automatic sprinkler system in an exempted public housing project.
			4.Grant program to retrofit public housing with automatic sprinkler systems
 (a)EstablishmentThe Secretary shall establish a competitive grant program under which the Secretary shall award grants to public housing agencies to install automatic sprinkler systems in exempted public housing projects.
 (b)LimitationA public housing agency may not use amounts received under this section to install automatic sprinkler systems in a rebuilt multifamily property, as defined in section 31(c)(2)(A)(iii) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2227(c)(2)(A)(iii)).
 (c)Authorization of appropriationsIn addition to amounts appropriated to the Capital Fund under any other provision of law, there is authorized to be appropriated to the Capital Fund $25,000,000 for each of fiscal years 2020 through 2029 to carry out this section.